Title: From Thomas Jefferson to James Lyle, 16 November 1804
From: Jefferson, Thomas
To: Lyle, James


                  
                     Dear Sir 
                     
                     Washington Nov. 16. 04.
                  
                  Your favor of the 5th. has been duly recieved, and I sincerely wish it were in my power, as it would be my duty, to comply immediately with it’s request—but it is not immediately practicable. I have ordered my crop of tobo. to be in Richmond by the last of December, and as soon as it can be sold you shall recieve from it a strong paiment, which I am enabled to make the more considerable, as I have now compleated the discharge of my part of mr Wayles’s debt to Farrell & Jones, which has hung so heavily on me. in the constant hope of making a considerable paiment from other resources, I have put off calculating the present state of the debt, but I trust that the paiment which I shall make in the winter will leave such a balance only as will be easily accomplished at another effort.    I very much regret that my absence on a visit to mr Madison, which was only of two days, happened exactly when I might otherwise have had the pleasure of seeing you at Monticello. believe me there is no one whom I should have recieved there with more satisfaction. our acquaintance has been of more than half a century, and if my recollection is not defective there is no one now living whom I have known so long as yourself. certainly I feel a pleasure of a much higher order in meeting the friends of my early days, than with those of later times. I am happy you are still able to take journies across the mountains; and in your next, hope I shall be more fortunate. Accept assurances of my constant & affectionate attachment & respect.
                  
                     Th: Jefferson. 
                  
               